Citation Nr: 1119496	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  06-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in April 2007 and March 2009, when it was remanded for additional development as well as additional action in relocating/rebuilding the Veteran's missing original claims file.

The Veteran testified before a Board Videoconference Hearing in March 2007.  A transcript of this hearing is of record.

The Board notes that only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim.  38 C.F.R. § 14.631(e)(1) (2010).  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a) (2010).

In this case, the Veteran properly filed an appointment of the Vietnam Veterans of America as his representative, and that accredited Veterans Service Organization has actively represented the Veteran in this matter.

However, the Board notes that the current version of the Veteran's rebuilt claims-file additionally contains materials submitted by an organization identifying itself as "Inalienable Rights Project."  Most notably, a November 2010 document identifying itself as a "Supplemental Motion" indicates it was prepared by this organization on the Veteran's behalf.  The November 2010 document includes statements and language reflecting that the author had some confusion regarding the claims the Veteran may have pending at VA.  However, the Veteran's duly appointed representative (Vietnam Veterans of America ) has since clarified in a May 2011 written statement: "Vietnam Veterans of America disavows any relationship with the 'Inalienable Rights Project' who submitted a brief on the Veteran's behalf in November 2010."  Furthermore, the statement correctly cites the fact that "Vietnam Veterans of America has Power of Attorney for the Veteran and this group does not."  The statement requests that the Board "Please disregard the November 2010 brief submitted by the 'Inalienable Rights Project.'"

In accordance with the instructions of the Veteran's duly appointed representative, the Board will thus disregard the November 2010 brief submitted by the 'Inalienable Rights Project.'  The Board stresses to the Veteran that any contentions, argument, new claims, evidence, etc. which he may wish to submit should be communicated to the Board either by the Veteran himself or his appointed representative, Vietnam Veterans of America.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


Missing Claims File

As discussed in the prior remands of this case, the Veteran's original claims file was lost during the course of this appeal due to no fault of the Veteran.  The Board finds that the matter must be remanded for documentation showing adequate attempts to locate and re-obtain critical documents, including the only known copies of the Veteran's service treatment records, which have gone missing with the Veteran's original claims folder.

As discussed in the Board's prior April 2007 and March 2009 remands, it appears from the record that the original claims file was lost at some time after the RO's original July 2004 rating decision.  The file was reportedly sent to 'RO 325' in Cleveland, Ohio, from the RO in Providence, Rhode Island, and was never returned.  It seems that efforts by the RO to locate the claims folder were unsuccessful, but there is no clear documentation of the extent of the RO's efforts to locate the folder.  Rather, the August 2005 internal communication on this subject states only: "Claim folder was TTO to RO 325 cleveland for Broker project(tiger) but the claim folder is missing, never arrive back from Cleveland.  Please put 'Y' in rebuild folder."  This statement in and of itself does not demonstrate an exhaustive effort to locate and re-obtain the Veteran's missing original claims folder, and the current claims folder otherwise lacks any significant accounting of efforts taken to locate and re-obtain the missing claims file.  The pertinent documentation in the new 'rebuilt' claims folder primarily deals with the RO's efforts to rebuild the file in connection with this appeal.

At the time of the April 2007 Board remand, and again at the time of the March 2009 Board remand, there was no persuasive documentation showing that all reasonable avenues for locating the original claims folder had been exhausted, and the Board remanded the matter to accomplish a documented exhaustive search for the Veteran's claims folder.  The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The April 2007 remand and the March 2009 remand both instructed that "It must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder."

Proper procedures for attempting to relocate and/or reconstruct the contents of a lost claims file are presented in the VA Adjudication Procedure Manual Rewrite (M21-1MR).  The Board is unable to determine that such procedures have been adequately completed in this case.

In the time since the March 2009 Board remand, the current claims file reflects that the RO determined in a February 2010 'Deferred Rating Decision' sheet that: "Development has not taken appropriate measures as mandated by the Board in the remand portion of the decision."  The February 2010 document further notes that "Development should refer to M21-1MR Parts I and II regarding correspondence and required search methods for the veteran's missing original claims file and service treatment records."

Following this, the Veteran was sent a VCAA letter in August 2010 indicating that "your claims file has been declared lost" and "we are attempting to reconstruct your file and proceed with your appeal on this issue."  However, after that time, a November 2010 email printout appears to show that efforts to locate the original claims file were still ongoing.  This printed email exchange concludes with "Claim folder is a no record at the RMC.  Please establish Rebuilt Claim Folder per M21-1, Part II, 3.13 (Change 35)."  The November 2010 supplemental statement of the case then indicates only that "a nationwide request was sent on November 12, 2010, seeking the whereabouts of your missing claims file.  A negative reply was received on November 17, 2010."

It appears that the November 2010 activity was an attempt to follow Step 1 of M21-1MR, Part III, Subpart ii, Chapter 4, Section D.15.b, concerning "Lost Folders."  That provision directs that such a request be made to the Records Management Center (RMC).  However, there is no indication that Step 2 of M21-1MR, Part III, Subpart ii, Chapter 4, Section D.15.b has been undertaken.  Step 2 directs: "Request a physical check for the folder in the file bank by sending an e-mail message to the Veterans Service Center Manager (VSCM) of any RO where there is reason to believe the folder may be located, and requesting a response within a specific period of time."  It remains unclear whether an exhaustive search, such as a physical check at the last facility or facilities where the original claims folder was known to have been located, has ever been completed.

In light of this, the claims file continues to contain no clear documentation that "a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder."  The Board is unable to determine what steps have been completed to exhaustively search for the original claims file, including after the February 2010 documentation of the RO's determination that appropriate measures had not been taken as of that time.

This is especially concerning in this case, as it appears that the only known official copies of the Veteran's service treatment records in VA custody were last known to be in the Veteran's original claims folder.  The official response to the RO's prior attempt to obtain the Veteran's service records reflects that there are no additional copies of service treatment records available after those records were previously furnished to the RO in February 2004, prior to the loss of the Veteran's claims file.  Those service treatment records are referred to in the July 2004 rating decision and in the February 2006 statement of the case.

The April 2007 and March 2009 Board remands instructed that all attempts to locate and/or rebuild the original claims file in according with proper procedures must be completed, documented, and associated with the claims file; this has not been completed and the Board remains unable to meaningfully assess the extent of the effort to locate the claims file, or to determine whether reasonable avenues have been exhausted and further attempts to obtain the missing claims file would be futile.  The Veteran's appointed representative has argued, most recently in a May 2011 written brief, that this claim must be remanded to accomplish a documented and verifiable search for the original claims file.  The Board cannot properly proceed with further appellate review of this case without clear documentation that the appropriate steps to search for the Veteran's missing claims file and service treatment records has been completed.

Also, the United States Court of Appeals for Veterans Claims (Court) has held that where service records are missing or destroyed, VA must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified."  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As such an explanation is not yet apparent to the Board, the Board must find that such an explanation has not been presented to the Veteran in this case.

Additionally, should appropriate documented efforts determine that the original claims file cannot be recovered, additional action to rebuild the claims file is warranted.  Although the RO made significant efforts to rebuild the file, the rebuilt claims file still does not show that the RO has exhausted all attempts to obtain important original documents that were lost with the original file.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where 'service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt is heightened.'  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a heightened duty to assist the Veteran in the development of evidence favorable to his claim.

Due to the heightened duty to notify in a case where records are lost, to assist in the rebuilding of his claims file, the Board finds that the RO should also provide reasonable assistance in obtaining documents from potential sources identified by the Veteran; the Board observes that the Veteran's representative has suggested some potential avenues for consideration in pursuing important documents in the February 2009 written brief as well as more recently in the March 2011 written brief.  The RO should assist in pursuing the proposed alternative avenues for obtaining pertinent records, or should explain why such pursuing such avenues would be futile.

In summary, review of the current rebuilt claims file continues to show no indication that a proper search for the original claims file has been conducted; it was not rebuilt in complete accordance with VA procedures.  See M21-1MR, Parts II and III.  All attempts to locate and/or rebuild the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

If attempts to find the missing claims file are unsuccessful, then as the current rebuilt file is incomplete, the RO should use all appropriate VA procedures to rebuild the file, including but not limited to efforts to re-obtain the Veteran's service treatment records.  The RO should also provide reasonable assistance in obtaining documents from potential sources identified by the Veteran; the Board observes that the Veteran's representative has suggested some potential avenues for consideration in pursuing important documents in the February 2009 written brief as well as more recently in the March 2011 written brief.  The representative's requests include that an attempt be made to seek official service department verification of the Veteran's involvement in a claimed August 1969 crash landing of an aircraft, which is the alleged cause of his current back disability on appeal.

Evidence Requiring RO to Issue New Supplemental Statement of the Case

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There appears to be no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

The Board briefly notes that the Veteran has apparently submitted new pertinent evidence to the RO, in December 2010, after the date of the most recent Supplemental Statement of the Case in November 2010.  As the Board finds that this appeal must be remanded for other reasons discussed herein, all of the submitted evidence will be considered and addressed in the next RO-level adjudication of this case during processing of the Board's remand.

VA Examination

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the McLendon criteria appear to have been met in this case.  The Veteran has provided medical evidence of a current back disability.  He has also offered evidence indicating the occurrence of an event or injury during service: the Veteran has testified that he was aboard an aircraft during a hard landing during service, has submitted documentation of an alleged witness to this fact, and has submitted independent documentation concerning the occurrence of such a hard landing.  The Board also observes that the Veteran has submitted testimony and a witness statement concerning the Veteran's alleged experience of back symptoms within a year following his separation from active duty service.  The evidence presented provides an indication that the current back disability may be associated with the Veteran's service, and there is insufficient competent medical evidence on file for the Board to make a decision on the claim.

Thus, the Board finds that the McLendon criteria are met in this case.  A VA examination with medical opinion is necessary before final appellate review may proceed on this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO must take all procedurally appropriate actions to locate the original claims folder or, if necessary, rebuild the original claims folder in accordance M21-1MR, Parts II and III.  If the RO is unable to reacquire the original claims folder, all procedurally appropriate actions should be taken to rebuild the claims folder.  Actions should include but not be limited to providing specific notice requesting the Veteran to provide any documents in his possession pertaining to his claim on appeal that are not currently accounted for in the claims-folder, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

2.  All attempts to locate and/or rebuild the original claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  These efforts should include requesting a physical check for the folder in the file bank by sending an e-mail message to the Veterans Service Center Manager (VSCM) of any RO where there is reason to believe the folder may be located (such as at its last known location(s)).

Documentation of the efforts to obtain the original claims folder and/or rebuild the claims folder by obtaining the above referenced records, must be associated with the claims folder.  It must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

3.  If the original claims folder cannot be located through the above directed actions, the RO must provide a thorough, "explanation to the [claimant] on how service records are maintained, why the searches undertaken constitute a reasonably exhaustive search, and why further efforts would not be justified."  Dixon v. Derwinski, 3 Vet. App. 261 (1992).

4.  The RO should also provide reasonable assistance in obtaining documents from potential sources identified by the Veteran.  The Board observes that the Veteran's representative has suggested some potential avenues for consideration in pursuing important documents in the February 2009 written brief as well as more recently in the March 2011 written brief.  The RO should assist the Veteran in querying the proposed sources, or explain why seeking records from a proposed source would be futile.  An attempt should be made to seek official service department verification of the Veteran's involvement in a claimed August 1969 crash landing of an aircraft, which is the alleged cause of his current back disability on appeal.

5.  After completion of the above, the RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed low back disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The appropriate examiner should clearly identify each currently diagnosed pathology manifesting in low back disability.  As to each such current low back disability identified, the appropriate examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) causally related to the Veteran's active duty service.  Any available service treatment records referring to pertinent symptoms, and the Veteran's overall medical history (including documented post-service back injuries), should be expressly discussed in connection with the medical opinion.

A rationale should be furnished for all opinions.

6.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

7.  Thereafter, the issue on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


